Citation Nr: 1302467	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the appellant's claim for entitlement to service connection for a left knee disability and if so, whether service connection may be granted.  

2.  Whether new and material evidence has been received to reopen the appellant's claim for entitlement to service connection for bilateral frostbite disability of both feet also claimed as disabilities of the feet and if so, whether service connection may be granted.  

3.  Whether new and material evidence has been received to reopen the appellant's claim for entitlement to service connection for bilateral hearing loss and if so, whether service connection may be granted.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an increased evaluation for the residuals of a left ankle injury, currently rated as 20 percent disabling.

6.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of a right knee injury, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to May 1983.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of March 2008 and May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Subsequent to those rating actions, the appellant proffered testimony before the Board in Washington, DC, in March 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the various claims and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The  issue of entitlement to additional monetary benefits in the possible form of nonservice-connected pension benefits, the issue involving the possible overpayment of benefits, and the issue of entitlement to service connection for tinnitus have been raised by the record.  These potential issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues involving the left knee, right knee, the feet, and the left ankle are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  On March 28, 2012, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant that he was withdrawing his appeal on the issue of entitlement to service connection for diabetes mellitus.  

2.  In a November 1997 Decision, the Board denied service connection for a left knee disability, the residuals of frostbite of both feet (characterized as a "foot disability"), and bilateral hearing loss and notified the appellant of the determination along with his appellate rights.  He did not, however, appeal the determination and that decision became final. 

3.  The evidence received since the November 1997 Board Decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's claim involving the residuals of frostbite of the feet, bilateral hearing loss, and a left knee disability.  

4.  The appellant now suffers from hearing loss of both ears.  A VA examiner has concluded that the appellant's current hearing loss was caused by or the result of his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012). 

2.  The November 1997 Board Decision denying entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1104 (1997); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2012). 

3.  New and material evidence has been received, and the claim of entitlement to service connection for a left knee disability has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2012).  

4.  The November 1997 Board Decision denying entitlement to service connection for the residuals of frostbite of the feet is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1104 (1997); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2012). 

5.  New and material evidence has been received, and the claim of entitlement to service connection for the residuals of frostbite of the feet has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2012).  

6.  The November 1997 Board Decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1104 (1997); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2012). 

7.  New and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2012).  

8.  Resolving all reasonable doubt in the appellant's favor, the criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Withdrawal of Claim

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2012). 

In March 2012, when the appellant appeared before the Board for his hearing, the appellant testified that he was withdrawing his appeal with respect to the issue of entitlement to service connection for diabetes mellitus.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issue and it is dismissed.


II.  New and Material Evidence

The appellant requests that his claim for entitlement to service connection for bilateral hearing loss, the residuals of frostbite of the feet, and the residuals of an injury of the left knee be reopened and that a decision be issued on the merits of the claim. 

A.  The Veterans Claims Assistance Act of 2000 (VCAA) -
Initial Consideration

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is reopening the claims of entitlement to service connection for bilateral hearing loss, the residuals of frostbite of the feet, and the residuals of an injury of the left knee.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed in this portion of the Decision.

B.  Laws, Regulations, and Discussion

As will be detailed below, the appellant's claim of entitlement to service connection for bilateral hearing loss, the residuals of frostbite of the feet, and the residuals of an injury of the left knee have been the subject of an adverse prior final decision.  As a result, service connection may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims to reopen filed on or after August 29, 2001, as here, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2012).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

A November 1997 Board Decision denied the appellant's claim for entitlement to service connection for bilateral hearing loss, the residuals of frostbite of the feet, and the residuals of an injury of the left knee.  The basis for the denial was as follows:  

	. . . The service medical records do not reflect that, according to VA regulatory criteria, the veteran had hearing loss.  Moreover, there has been no postservice medical evidence to show that the veteran currently has hearing loss in both ears.  The service medical records also fail to show that the veteran sustained a left knee injury in service as he claims.  Likewise, there is no postservice medical evidence to show complaints, clinical findings, or diagnosis of a left knee disability.  With regard to the bilateral foot claim, the service medical records indicate that the veteran was diagnosed on two occasions, in February 1982 and March 1983, for cold weather injuries to his feet.  However, the veteran's feet were evaluated as normal on a separation physical examination, and there is no postservice medical evidence of complaints, treatment, or diagnosis of a bilateral foot disability.  

In essence, the appellant's claim was denied because there was no evidence showing that he was then suffering from bilateral hearing loss, a disability of the feet, or a left knee disorder.  In other words, there was no showing of current disability as to any of the claimed disorders.  The appellant was notified of this decision but he did not file an appeal; thereafter, it became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1997); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012). 

When the Board denied service connection, it based its decision on the service treatment records, his requests for benefits, and available post-service medical treatment records at that time.  Since then, the appellant has submitted his own written statements and he has provided testimony concerning the three disorders.  It is specifically noted that during his hearing before the undersigned Veterans Law Judge, the appellant described the symptoms and manifestations that he that he believes are related to service.  That is, he has averred that he has difficulty hearing, that he has difficulty walking from a knee disorder that causes him pain and discomfort, and that his feet are extremely sensitive to the cold and they also cause him pain.  

The additional evidence submitted to VA since the prior final denial is new, as it was not of record at the time of the November 1997 Board Decision.  It is not cumulative in that it possibly substantiates a previously unestablished fact - that the service member now suffers from three disabilities that may be the result of his military service.  All of this evidence is not cumulative and has not been previously seen and reviewed in toto by the VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issues of entitlement to service connection for bilateral hearing loss, a disability of the left knee, and the residuals of frostbite of the feet are reopened.

As the claims are reopened, the Board must address the merits of the appellant's claims.  However, further development is necessary with respect to the issues involving the residuals of frostbite and the left knee.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  Hence, these issues will be remanded for the purpose of obtaining additional medical evidence. 

III.  Service Connection - Bilateral Hearing Loss

As previously indicated above, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of service connection for bilateral hearing loss.  

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2012).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2012).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2012); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2012).  The Court has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Additionally, in the case of sensorineural hearing loss, service connection is granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

Even though hearing loss for VA purposes may not be demonstrated at separation, service connection for a current hearing loss disability can be established by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

As previously noted, the appellant claims that he now suffers from bilateral hearing loss that was caused by or the result of his military service.  Service medical records show that on an enlistment physical examination, in September 1979, audiological readings, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were as follows:  25, 15, 5, 5, 5, and 15 in the right ear, and 30, 10, 5, 10, 5, and 25 in the left ear.  On a July 1981 annual hearing test report, the audiological readings, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were as follows:  10, 10, 5, 5, 15, and 70 in the right ear, and 10, 10, 5, 10, 15, and 75 in the left ear.  A March 1982 record indicates a complaint of decreased hearing and tinnitus in the left ear.  The assessment was questionable hearing decrease and tinnitus in the left ear.  On a January 1983 respiratory report, the appellant reported that he had no decrease in hearing.  A separation physical was accomplished in March 1983.  On the audiological portion of the exam, the readings, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were as follows:  15, 10, 5, 10, 25, and 90 in the right ear, and 20, 10, 0, 10, 35, and 90 in the left ear.  On an enlistment physical examination for the Reserves in September 1985, the audiological readings, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were as follows:  10, 0, 0, 0, 25, and 80 in the right ear, and 10, 5, 5, 5, 30, and 75 in the left ear.

In January 2004, following the appellant's request to reopen his claim for benefits, he underwent a VA audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
45
LEFT
10
10
10
15
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  Upon completion of the examination, the medical doctor diagnosed the appellant as having bilateral high frequency sensorineural hearing loss along with tinnitus.  Moreover, the audiologist who performed the examination concluded that it was "more likely than not" that the appellant's bilateral hearing (and tinnitus) were due to his military service.  A review of the remaining documents in the record fails to reveal medical conclusions that are contradictory to the examiners' conclusions noted in the VA examination of January 2004.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since the appellant sought to reopen his claim, his recitation of the symptoms produced by his bilateral hearing loss, and how long the condition has bothered him, has remained consistent.  The Board finds that the appellant's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds the appellant's lay statements describing the onset and chronicity of the bilateral hearing loss consistent with his duties while serving on active duty in the Army.  Thus, such statements are deemed credible and are supported by the later diagnosis of an actual disorder.  Id. 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."). 

Here the appellant has provided credible statements with respect to his hearing disability.  A VA audiologist has provided a positive opinion concerning the etiology of the appellant's current hearing loss disability.  It is specifically noted that the audiologist stated that the appellant's hearing loss was due to his military service.  In light of the appellant's credible account of having bilateral hearing loss since being exposed to acoustic trauma during service, the current diagnosis of a bilateral hearing loss disability, and the medical opinion associating the current disability with service, the Board finds that the bilateral hearing loss disability had its onset as a result of the appellant's period of active service in the US Army.  Accordingly, service connection for bilateral hearing loss is warranted. 



ORDER

Entitlement to service connection for diabetes mellitus is dismissed.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a left knee disability is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for residuals of frostbite of the feet is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The appellant seeks service connection for a left knee disability and for residuals of frostbite of the feet.  He has also requested that higher disability ratings be assigned for his left ankle disorder and his right knee disability.  As a result of the Board's above action, that of reopening the appellant's claim for entitlement to service connection for the residuals of frostbite of the feet and a disability of the left knee, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  In this instance, a thorough and contemporaneous medical examination that takes into account the records of prior medical testing and evaluations so that the disability evaluation will be a fully informed one should be accomplished in regards to the appellant's claim for service connection.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

However, prior to those examinations, the AMC should obtain the appellant's disability or Social Security Administration (SSA) records.  Indeed, during the hearing, the appellant indicated that he was receiving or had received "disability" benefits.  In this instance, those records may provide additional insight to the appellant's service-connected and nonservice-connected disabilities, and as such, they should be included in nonelectronic form in the claims folder for future review.  When VA has notice that an appellant is receiving disability benefits from the SSA, or may have received benefits during the course of the appeal, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010).  Board Hearing Transcript, Page 22, March 28, 2012.  The Court has held that VA must obtain SSA decisions and records which may have a bearing on the appellant's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Accordingly, the AMC should obtain these documents on remand. 

Also, the Board has been made aware that the appellant's VA medical records have not been obtained and included in the claims folder for review.  See Board Hearing Transcript, Page 15.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AMC should request VA medical records pertaining to the appellant that are dated from November 14, 1997, to the present.  Moreover, after securing appropriate authorization, the AMC should also attempt to obtain all of the appellant's private medical records stemming from November 14, 1997, to the present, as these reports are also not of record.  

The remaining two issues involve claims for increased ratings for disabilities of the feet and left knee.  The Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is the Board's opinion that such examinations should be afforded the appellant before an appellate decision on the merits of his claim.  In other words, the Board finds that two new examinations of the appellant's ankle and right knee must be after all of the appellant's private and government medical records have been obtained and included in the claims folder.  This will ensure that the medical examiner has the ability to review a complete record prior to examining the appellant and it will also ensure that the medical examiner can provide comments concerning any flare-ups the appellant has experienced with each disorder.  

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to her claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the AMC for the further development of evidence. 

1.  The AMC should send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2012) for the issues now on appeal.  The appellant should also be invited to submit any pertinent evidence in his possession.  The AMC must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of all correspondence to the appellant should be included in the claims folder for review. 

2.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since November 14, 1997 (the date of the last Board Decision) for all of the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012). 

3.  The AMC should request all documents pertaining to any award of benefits to the appellant from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If the request for records is not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012).

4.  Only after all of the service member's medical records and SSA records have been obtained and then included in the claims folder, the AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from a disability of the left knee and the residuals of frostbite of both feet.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA paper records. 

The appropriate examiner should express an opinion as to whether the appellant now suffers from disabilities of the left knee and the feet (frostbite residuals).  If so, the examiner should also opine as to whether such disabilities are at least as likely as not (a probability of 50 percent or greater) related to the appellant's military service, to include, in the case of the left knee, being secondary to or aggravated by the appellant's service-connected right knee or left ankle disabilities.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

In the report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disabilities are not service-related, or he is currently not suffering from ratable disabilities of either the knee or feet, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

5.  Only after all of the service member's medical records and SSA records have been obtained and then included in the claims folder, the AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine the severity of the appellant's left ankle disability and right knee disorder.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA paper records.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions with respect to each disability.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected left ankle disability and right knee disorder. 

The examiner should specifically comment on the manifestations and symptoms produced by each condition.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of affected body parts.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  Finally, the examiner should further provide comment on whether there is any nerve involvement and if so, which nerves have been affected by the service-connected disorders and the symptoms/manifestations produced by any found nerve impingement.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished before completion of the appropriate examination report. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims folder for review. 

6.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Thereafter, the AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claims.  The appellant is hereby advised that failure to cooperate by reporting for examinations may result in the denial of the claims.  38 C.F.R. § 3.655 (2012) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


